— Appeal by the defendant from six judgments of the Supreme Court, Queens County (Rotker, J.), all rendered February 27, 1984, convicting him of robbery in the first degree, robbery in the second degree, criminal use of a firearm in the first degree and criminal use of a firearm in the second degree under indictment No. 3974/83, robbery in the first degree and robbery in second degree under indictment No. 3975/83, robbery in the first degree, robbery in the second degree, criminal use of a firearm in the first degree and criminal use of a firearm in the second degree under indictment No. 3976/83, robbery in the first degree, robbery in the second degree, criminal use of a firearm in the first degree and criminal use of a firearm in the second degree under indictment No. 3977/83, attempted robbery in the first degree, attempted robbery in the second degree, and criminal use of a firearm in the second degree under indictment No. 3978/83, and robbery in the third degree and grand larceny in the third degree under indictment No. 3995/83, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v *548Gonzalez, 47 AD2d 606). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.